          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

PERCY T.,                                            §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 1:20-CV-829-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff Percy T. (“Plaintiff”) brings this action pursuant to the Social Security Act (the

“Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied his application for supplemental security income (“SSI”) under Title

XVI of the Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§

405(g), 1383(c), and the parties consented to proceed before the undersigned in accordance with a

standing order (see ECF No. 12).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 9, 10. Plaintiff also filed a reply. See ECF No. 11. For the reasons

set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No. 9) is DENIED, and

the Commissioner’s motion for judgment on the pleadings (ECF No. 10) is GRANTED.

                                           BACKGROUND

       Plaintiff protectively filed his application for SSI on January 25, 2017, alleging disability

beginning January 19, 2015 (the disability onset date), due to broken bones right hand, difficulty

grasping heavy items, fractured left shoulder, major depression, anxiety, and panic attacks, lack of

energy, easily stressed out, insomnia and heart murmur diagnosed in childhood. Transcript (“Tr.”)

142-55, 171. Plaintiff’s claim was denied initially on April 28, 2017, after which he requested an
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 2 of 16




administrative hearing. Tr. 15. On May 7, 2018, Administrative Law Judge Paul Georger (the

“ALJ”) presided over a hearing in Buffalo, New York. Id. Plaintiff appeared and testified at the

hearing and was represented by Nicholas Di Virgilio, an attorney. Id. Jay Steinbrenner, an

impartial vocational expert (“VE”), appeared and testified telephonically. Id.

       The ALJ issued an unfavorable decision on April 1, 2018, finding that Plaintiff was not

disabled. Tr. 15-25. On May 4, 2020, the Appeals Council denied Plaintiff’s request for further

review. Tr. 1-6. The ALJ’s April 1, 2018 decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                      LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful



                                                2
          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 3 of 16




work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).



                                                 3
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 4 of 16




                       ADMINISTRATIVE LAW JUDGE’S FINDINGS

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in his April 1, 2018 decision:

   1. The claimant has not engaged in substantial gainful activity since January 25, 2017, the
      application date (20 CFR 416.971 et seq.);

   2. The claimant has the following severe impairments: bipolar disorder, anxiety disorder and
      depressive disorder (20 CFR 416.920(c));

   3. The claimant does not have an impairment or combination of impairments that meets or
      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926);

   4. The claimant has the residual functional capacity to perform a full range of work at all
      exertional levels but with the following nonexertional limitations: he is limited to
      occasional exposure to humidity and wetness, and occasional exposure to dust, odors fumes
      and pulmonary irritants. He is limited to occasional exposure to extreme cold and extreme
      heat. The claimant further is limited to perform simple, routine and repetitive tasks and
      limited to simple work-related decisions. He is limited to occasional interaction with
      supervisors, coworkers and the public. He further is capable of making simple, work related
      decisions;

   5. The claimant has no past relevant work (20 CFR 416.965);

   6. The claimant was born on January 20,1988 and was 29 years old, which is defined as a
      younger individual age 18-49, on the date the application was filed (20 CFR 416.963);

   7. The claimant has a limited education and is able to communicate in English (20 CFR
      416.964);

   8. Transferability of job skills is not an issue because the claimant does not have past relevant
      work (20 CFR 416.968);

   9. Considering the claimant’s age, education, work experience, and residual functional
      capacity, there are jobs that exist in significant numbers in the national economy that the
      claimant can perform (20 CFR 416.969 and 416.969a);

   10. The claimant has not been under a disability, as defined in the Social Security Act, since
       January 25, 2017, the date the application was filed (20 CFR 416.920(1)).

Tr. 15-25.




                                                4
          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 5 of 16




       Accordingly, the ALJ determined that, based on the application for supplemental security

benefits filed on January 25, 2017, the claimant is not disabled under section 1614(a)(3)(A) of

the Act. Tr. 25.

                                             ANALYSIS

       Plaintiff asserts two points of error. First, Plaintiff argues that the ALJ failed to consider

the entire medical record because he made no mention of Plaintiff’s history of suicide attempts,

and the ALJ’s RFC is not supported by substantial evidence because it is based on an incomplete

mischaracterization of the record. See ECF No. 9-1 at 9-12. Next, Plaintiff argues that the RFC is

unsupported by substantial evidence because opinion evidence from Plaintiff’s mental health

treatment provider, Winston Douglas, M.D. (“Dr. Douglas”), was given prior to Plaintiff’s June

2018 suicide attempt, and was, therefore, stale. See id. at 12-15. The Court notes that Plaintiff

challenges only the mental portion of the RFC finding, and therefore, the physical portion of the

RFC is not an issue in this appeal. See id. at 8-15.

       The Commissioner responds that: (1) the ALJ properly considered the severity of

Plaintiff’s mental impairments; and (2) the ALJ’s failure to explicitly mention Plaintiff’s June

2018 suicide attempt does not mean that the ALJ did not consider it, since the ALJ cited the

discussed records referring to the suicide attempt. See ECF No. 10-1 at 18-20. Accordingly, argues

the Commissioner, the ALJ’s decision is supported by substantial evidence. Id.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The




                                                  5
          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 6 of 16




Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

       Upon review of the record in this case, the Court finds that the ALJ’s analysis was

thorough, and his mental RFC finding is supported by treating source medical opinion evidence,

as well as the objective mental status evaluation findings of record and Plaintiff’s ability to engage

in extensive activities of daily living. Because the ALJ’s mental RFC finding is based on

substantial evidence, the Court finds no error.

       In his first point of error, Plaintiff argues that remand is warranted because the ALJ did not

explicitly discuss his June 2018 suicide attempt and mischaracterized the evidence when he

indicated that Plaintiff was not suicidal. See ECF No. 10-1 at 8-15. For the reasons set forth below,

the Court finds Plaintiff’s arguments unavailing. Although an ALJ must consider all of the relevant

medical and other evidence, an ALJ is not required to discuss every piece of evidence submitted.

Furthermore, an ALJ's failure to cite specific evidence does not indicate that such evidence was

not considered.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012).

       Here, the ALJ considered the overall record evidence and found that Plaintiff had three

separate severe mental impairments that caused functional limitations. Tr. 17-23. Furthermore,

even if the ALJ did not cite or discuss Plaintiff’s June 2018 suicide attempt, he specifically cited

the correctional facility’s records discussing Plaintiff’s June 2018 suicide attempt. Tr. 22, 329,

333, 335, 344. Moreover, the ALJ did not mischaracterize the record when he noted that Plaintiff

was not suicidal. Plaintiff denied suicidal ideation/intent throughout the record. Tr. 289, 338, 344,

346, 352-53, 363, 367. Plaintiff has failed to establish how explicit mention of the suicide attempt,

which was not discussed by Plaintiff or his counsel during the hearing, would alter the ALJ’s

decision. See Vincent K.-B. v. Saul, No. 3:20-CV-157 (DJS), 2021 WL 535052, at *3 (N.D.N.Y.



                                                  6
          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 7 of 16




Feb. 12, 2021) (in rejecting plaintiff’s argument that the ALJ erred in not addressing his chronic

suicidal ideation and hospitalizations, the court explained that the ALJ found depressive disorder

to be a severe impairment, and plaintiff failed to explain why an explicit discussion of his suicidal

ideation and hospitalization were critical to the ALJ’s determination, or what tie any additional

limitation should have to some additional decrease in residual functional capacity).

        In addition, suicidal ideation does not prove that a claimant is disabled because deficits in

mental health brought upon by situational stress are not necessarily disabling. See Swiantek v.

Comm’r of Soc. Sec., 588 F. App’x 82, 83-84 (2d Cir. 2015) (finding that behaviors precipitated

by situational factors rather than longitudinal manifestations of psychological disorders belied the

presence of totally disabling functional limitations); Denea v. Comm'r of Soc. Sec., No. 18-CV-

779, 2020 WL 994672, at *6 (W.D.N.Y. Mar. 2, 2020) (Although the record showed that plaintiff

handled stress poorly at times, the factors cited by plaintiff that caused him stress were largely

episodic and/or situational rather than disabling); Morgan v. Colvin, No. 6:14-cv-0549 (LEK),

2016 WL 3527907, at *15 (N.D.N.Y. June 23, 2016) (situational stressors are not a basis for a

finding of disability).

        Here, Plaintiff’s suicide attempt was prompted by an argument with his girlfriend and her

parents after they kicked him out of their house while he was visiting them in Florida. Tr. 335.

Plaintiff was subsequently treated at Guidance/Care Center where he reported he had attempted

suicide by cutting his left forearm and wrist. Tr. 344-45. He stated that he had not been taking his

medication; he denied wanting to harm himself; and he was just angry about the situation overall.

Tr. 420, 423. Plaintiff’s mental status examination revealed that while his insight and judgment

were poor and his mood was anxious/depressed with congruent affect, his speech was normal; his

thought process was logical; his associations and memory were intact; and he was oriented to



                                                 7
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 8 of 16




person, place, and time. Tr. 420, 422. See Johnson v. Comm’r of Soc. Sec., No. 1:19-CV-0706 CJS,

2020 WL 5104550, at *5 (W.D.N.Y. Aug. 31, 2020) (Plaintiff’s multiple suicidal gestures,

purportedly because she was upset over her relationships with her boyfriend and with one of her

sons, did not support disability claim when she immediately expressed remorse and denied

suicidality, and had frequent unremarkable mental status findings). Under these circumstances, it

is reasonable to conclude that Plaintiff’s action was based on a situational stressor and was not

disabling. Accordingly, the Court finds no error.

       In his second point of error, Plaintiff argues that Plaintiff’s June 2018 suicide attempt

rendered Dr. Douglas’ opinion stale and created a gap in the record requiring an updated medical

source statement. See ECF No. 9-1 at 14- 15. Plaintiff’s second point of error is similarly

unavailing. For a medical opinion to be stale, not only must there be a significant period of time

between the date of the opinion and the hearing date, there also must be subsequent treatment notes

“indicat[ing] a claimant’s condition has deteriorated” over that period. Vazquez v. Saul, No. 18-

CV-242, 2019 WL 3859031, at *3 (W.D.N.Y. Aug. 16, 2019) (citing Whitehurst v. Berryhill, No.

1:16-CV-01005-MAT, 2018 WL 3868721, at *4, *5 (W.D.N.Y. Aug. 14, 2018)); see also Camille

v. Colvin, 104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015), aff'd 652 F. App’x 25 (2d Cir. 2016).

Such is not the case here. As discussed above, Plaintiff’s mental status examination findings were

generally unremarkable throughout the relevant period, despite his irritability and occasional poor

judgment, and do not reflect such a significant deterioration in Plaintiff’s mental health so as to

render Dr. Douglas’ opinion stale. See Silvestri v. Comm’r of Soc. Sec., No. 18-CV-357-FPG, 2020

WL 746589, at *3 (W.D.N.Y. Feb. 14, 2020) (While the record is clear that during the pendency

of her claim, Plaintiff was consistently depressed and anxious and was hospitalized for 16 days




                                                8
          Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 9 of 16




following a suspected suicide attempt, there is nothing to suggest that her condition deteriorated

so precipitously as to render the state agency medical consultant’s three year old opinion stale).

       Contrary to Plaintiff’s argument, substantial evidence supports the ALJ’s factual finding

that Plaintiff retained the RFC for unskilled light work. Tr. 19-23. A claimant’s RFC is the most

he can still do despite his limitations and is assessed based on an evaluation of all the relevant

evidence in the record. See 20 C.F.R. §§ 404.1520(e), 404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed.

Reg. 34,474-01 (July 2, 1996). At the hearing level, the ALJ has the responsibility of assessing the

claimant’s RFC. See 20 C.F.R. § 404.1546(c); SSR 96-5p, 61 Fed. Reg. 34,471-01 (July 2, 1996).

Additionally, the burden to provide evidence to establish the RFC lies with Plaintiff—not the

Commissioner. See 20 C.F.R. §§ 404.1512(a), 416.912(a); see also Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (“The applicant bears the burden of proof in the first four steps of the

sequential inquiry . . . .”); Mitchell v. Colvin, No. 14-CV-303S, 2015 WL 3970996, at *4

(W.D.N.Y. June 30, 2015) (“It is, however, Plaintiff’s burden to prove his RFC.”); Poupore v.

Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009) (The burden is on Plaintiff to show that she cannot

perform the RFC as found by the ALJ.).

       In support of the RFC finding, the ALJ cited evidence from Plaintiff’s mental health

treatment provider, Dr. Douglas, supporting the finding that Plaintiff could perform the basic

mental requirements of unskilled work. See 20 C.F.R. § 416.921(b)(3)-(6) (the basic mental

demands of competitive, remunerative, unskilled work include the abilities to understand, carry

out, and remember simple instructions; to respond appropriately to supervision, coworkers, and

usual work situations; and to deal with changes in a routine work setting). For example, on

November 20, 2016, Dr. Douglas observed that Plaintiff was cooperative, and although he

displayed “depersonalization” during the visit and had a flat affect, his thought process appeared



                                                 9
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 10 of 16




normal without dementia or overt illogical thinking; his memory was intact; and his attention was

normal. Tr. 287, 307.

       On the same date, Dr. Douglas diagnosed Plaintiff with major depressive disorder,

recurrent, moderate; anxiety disorder; and insomnia, and opined that Plaintiff was only moderately

limited in the ability to maintain attention and concentration and in the ability to function in a work

setting at a consistent pace, and had no evidence of limitations in all other areas of mental

functioning, i.e., understanding and remembering instructions, carrying out instructions, making

simple decisions, interacting appropriately with others, maintaining socially appropriate behavior

and basic standards of personal hygiene and grooming. Tr. 287, 402-03. Dr. Douglas also opined

that Plaintiff should avoid stressful situations. Tr. 403. The ALJ assigned Dr. Douglas’ opinion

“some weight,” noting that his opinion was consistent with the overall medical record, as well as

Dr. Douglas’ own treatment records. Tr. 23.

       Contrary to Plaintiff’s contention (see ECF No. 9-1 at 12-14), moderate mental limitations,

such as those provided by Dr. Douglas, are consistent with, and do not preclude, the performance

of unskilled work or the RFC finding. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)

(“None of the clinicians who examined [plaintiff] indicated that she had anything more than

moderate limitations in her work-related functioning, and most reported less severe limitations.”);

see Matta v. Astrue, 508 Fed. Appx. 53, 55 (2d Cir. 2013) (“[t]he ALJ found that plaintiff had

moderate difficulties in concentration, persistence and pace and moderate difficulties in social

functioning that limit [him] to simple, routine, low-stress, and unskilled tasks, which involve no

more than minimal contact with co-workers, supervisors and the general public.”) (internal

quotation omitted); see also Bartell v. Comm’r of Soc. Sec., 2014 WL 4966149, at *3 (N.D.N.Y.

2014) (holding that the ALJ adequately factored in limitations in maintaining concentration,



                                                  10
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 11 of 16




persistence and pace and difficulties in dealing with stress by limiting the claimant to simple

unskilled work). Accordingly, Dr. Douglas’ opinion supports the RFC for simple, unskilled work

with occasional interactions with supervisors, co-workers and the public. Tr. 19.

        Other evidence subsequent to Dr. Douglas’ November 2016 opinion also supports the RFC

finding. For example, on January 12, 2017, Plaintiff told Dr. Douglas that although he was having

difficulty with his moods, his anxiety felt better compared to his last visit, and he had no

medication side effects. Tr. 21, 289. Plaintiff had a cooperative attitude and flat affect, and no

suicidal or homicidal thoughts. Id. His thought process appeared normal, and he denied

compulsion. Tr. 291. Dr. Douglas assessed insomnia, impulse disorder, and anxiety disorder,

unspecified, and prescribed Seroquel and Risperdal. Id.

        In March 2017, Plaintiff was incarcerated at Erie County Correctional Facility. Tr. 346-53.

Danielle Crowley, FMH Spec II (“Ms. Crowley”), performed a Mental Health Assessment and

Admission Screening after Plaintiff requestied Trazadone. Tr. 346. Upon mental status

examination, Ms. Crowley noted poor eye contact, normal motor behavior, cooperative, euthymic

mood, constricted affect, appropriate thought content, no perceptual disturbance, normal speech,

coherent thought process, intact memory, alert, and average insight and judgment. Tr. 346, 352.

Plaintiff had no suicidal ideation and reported his future plans as “stay out of jail, pray to get a job,

and keep himself busy.” Tr. 346, 352. He also stated he planned to continue his mental health

treatment after he was released. Tr. 352. Ms. Crowley diagnosed major depressive disorder and

continued Plaintiff’s current medications. Tr. 353.

        The ALJ’s decision reflects that he considered Plaintiff’s mental health treatment during

his three-month incarceration. Tr. 21. For instance, the ALJ noted medical records from Erie

County Correctional Facility dated April 21, 2017 wherein a treating therapist documented “a



                                                   11
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 12 of 16




history of irritable mood, assaultive behaviors and impulsivity” and assessed “antisocial

personality disorder.” Tr, 21, 326. The ALJ noted that Plaintiff received counseling while

incarcerated due to reports of “irritability and aggression when faced with adversity.” Tr. 21, 326-

27. The ALJ also noted that on June 5, 2017, Plaintiff told the correctional facility provider that

he was compliant with his medication, and Depakote was helping with his mood instability. Tr.

21, 363. Plaintiff presented as groomed, alert, coherent, and fully oriented. He had a normal mood

and affect as well as logical thought content. Id. Plaintiff had intact memory and average

intellectual functioning, and he denied suicidal thoughts, homicidal thoughts, or current violent

behaviors. Tr. 21, 364. Plaintiff also showed normal memory and intact insight and judgment. Tr.

21, 363. Plaintiff was scheduled for release on June 12, 2017, and reported he had plans to get a

job, help his mother, and try to obey the law. Tr. 363.

       The ALJ also discussed Plaintiff’s follow-up mental health treatment following his release.

Tr. 21-22. On August 1, 2017, Plaintiff was seen by a nurse practitioner at Dr. Douglas’ office. Tr.

21-22, 309. The ALJ noted that Plaintiff told the nurse practitioner that he had received Depakote

for mood disorder while in jail, which had been “very effective,” and he wanted to continue taking

it. Id. Plaintiff also wanted to resume taking Trazodone for insomnia. Tr. 22, 309. Plaintiff further

stated that his anxiety had been “mostly well-controlled.” Tr. 22, 309. Upon mental status

evaluation, Plaintiff had a cooperative attitude, normal mood, normal affect and thought process,

and denied compulsion. Tr. 23, 311, 312. Plaintiff’s Personal Health Questionnaire results revealed

moderate depression, and the nurse practitioner diagnosed anxiety disorder; major depressive

disorder, recurrent, moderate; insomnia due to other mental disorder; and impulse disorder, and

prescribed Depakote, Trazodone and Risperdal. Tr. 22-23, 312.




                                                 12
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 13 of 16




       As further evidence to support the RFC, the ALJ also cited Erie County Correctional

Facility records from July 2018 through December 2018, where Plaintiff was incarcerated shortly

after his June 2018 suicide attempt. Tr. 22, 344-45. During intake, Plaintiff had intact insight and

judgment with no evidence of psychosis, and his speech was coherent and logical. Tr. 344. Plaintiff

reported current mental health medication (Depakote, Trazadone and Risperdal) and denied

suicidal ideation or plans. Tr. 344.

       On September 4, 2018, Plaintiff’s mental status examination was unremarkable: motor

behavior, speech, affect, mood and memory were normal; thought process was logical; he was

alert; and he denied suicidal and homicidal ideation. Tr. 338. On October 2, 2018, Plaintiff

continued to deny any suicidal or homicidal ideation and said that he was “okay.” Tr. 22, 367.

Plaintiff was compliant with his medication, and a mental status examination was within normal

limits. Tr. 22, 368. Plaintiff had normal motor behavior, speech, affect, mood and memory; intact

insight and judgment; goal-directed thought content; and logical/coherent thought process. Id. The

ALJ noted that Plaintiff reported that medications helped with his irritability but did not alleviate

“his quickness to frustration.” Tr. 22, 367. On October 11, Plaintiff’s judgment, insight, memory,

mood, and affect were all normal. Tr. 22, 343. As the ALJ noted, there is no evidence of outpatient

mental health treatment following Plaintiff’s December 2018 release from jail. Tr. 22. As the ALJ

further noted, Plaintiff testified at his January 15, 2019 hearing that he was taking his medications

and planned to resume treatment, and the medical record documents that his symptoms were

adequately controlled with medication. Tr. 22, 47-49.

       The ALJ also considered Plaintiff’s February 2017 Function Report, wherein Plaintiff

indicated that he could prepare simple meals, pay bills, care for his personal needs, handle a

savings account, watch television, play cards with his mother, and take public transportation, and



                                                 13
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 14 of 16




reasonably concluded that the report supported the RFC for unskilled work. Tr. 19, 20, 22-23, 178,

180, 182. Plaintiff also testified at his January 2019 hearing that he was able to care for his personal

needs, prepare simple meals, and help with household chores, although his aunt, with whom he

lived, preferred to do these chores herself. Tr. 19, 23, 52-53. Plaintiff also enjoyed drawing and

going to the movies. Tr. 23, 54. See Monroe v. Comm’r of Soc. Sec., 676 F. App’x. 5, 9 (2d Cir.

2017) (finding that the ALJ could rely on treatment notes and activities of daily to formulate the

RFC assessment and rejected the argument that a medical opinion was required); see also Johnson

v. Colvin, 669 F. App’x 44 (2d Cir. 2016) (ALJ looks to all of the relevant medical and other

evidence including relevant medical reports, medical history, and statements from the claimant

when assessing an applicant’s RFC). As the ALJ found, while Plaintiff had impairments that are

reasonably expected to produce the symptoms he alleges, his complaints suggest a greater severity

of symptoms that can be shown by the objective evidence and the record as a whole. Tr. 19, 23.

Based on the foregoing, the Court finds that the overall evidence of record supports the ALJ’s

mental RFC finding.

        Plaintiff also argues that remand is warranted because the ALJ did not consider whether

Plaintiff’s history of medication noncompliance was a symptom of his bipolar disorder. See ECF

No. 9-1 at 11-12. This argument likewise fails. Nothing in the record establishes that Plaintiff had

a history of medication noncompliance. Rather, the ALJ cited multiple examples in the record

showing that Plaintiff was generally compliant with his medication, and his mental status

examination findings reflected his compliance. Tr. 21, 22, 281, 284, 287, 289, 291, 309, 311, 312.

In fact, the record reflects that Plaintiff proactively sought needed medications while incarcerated.

See, e.g., Tr. 309, 346. In this case, there is no evidence suggesting that Plaintiff had a mental

inability to stay on his medication, or that his failure to take his medication was related to any



                                                  14
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 15 of 16




mental impairment. See Scott v. Comm’r of Soc. Sec., No. 19-CV-6890 (BMC), 2021 WL 848798,

at *1 (E.D.N.Y. 2021) (the record did not support plaintiff’s speculative argument that his

medication noncompliance was due to his mental impairment); Larson v. Comm’r of Soc. Sec.,

No. 19-CV-0116-MWP, 2020 WL 5018331, at *5 (W.D.N.Y. Aug. 25, 2020) (finding that plaintiff

did not identify any medical evidence in the record linking her well-documented noncompliance

issues specifically to her schizoid personality disorder diagnosis). Thus, the ALJ reasonably found

that, with the proper treatment, Plaintiff could perform work on a regular and continuing basis. See

Matta, 508 F. App’x at 57 (substantial evidence supported ALJ’s finding that plaintiff’s bipolar

disorder, which may be vulnerable to mood swings, deteriorated only after he stopped taking his

medication and that his condition improved with treatment).

       As detailed above, substantial evidence in the record supports the ALJ’s RFC finding.

When “there is substantial evidence to support either position, the determination is one to be made

by the fact-finder.” Davila-Marrero v. Apfel, 4 F. App’x 45, 46 (2d Cir. Feb. 15, 2001) (citing

Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990)). While Plaintiff may disagree with the ALJ’s

conclusion, Plaintiff’s burden was to show no reasonable mind could have agreed with the ALJ’s

conclusions, which he has failed to do. The substantial evidence standard is “a very deferential

standard of review – even more so than the ‘clearly erroneous’ standard,” and the Commissioner’s

findings of fact must be upheld unless “a reasonable factfinder would have to conclude otherwise.”

Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (emphasis in the original).

As the Supreme Court explained in Biestek v. Berryhill, “whatever the meaning of ‘substantial’ in

other contexts, the threshold for such evidentiary sufficiency is not high” and means only “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).



                                                 15
         Case 1:20-cv-00829-DB Document 13 Filed 05/27/21 Page 16 of 16




       For all the reasons discussed above, the Court finds that the ALJ properly considered the

record as a whole, and his findings are supported by substantial evidence in the record as a whole.

Accordingly, the Court finds no error.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 9) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 10) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.




       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                16
